


TERMINATION OF
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Termination, dated as of the 16th day of May, 2008, of the Amended and
Restated Employment Agreement dated as of January 3, 2006, as amended on
February 7, 2008 (the “Agreement”), by and between Symbollon Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 37 Loring
Drive, Framingham, MA  01702 (the "Company"), and Paul C. Desjourdy, residing at
25 Eastmount Road, Medfield, MA  02052 (the "Employee").  Capitalized terms used
but not defined herein shall have the meaning as defined in the
Agreement.  Except as amended below, all terms and conditions of the Agreement
shall remain in full force and effect.


In consideration of the mutual promises contained in this Termination, the
parties agree as follows:


1.  Section 2 of the Agreement shall be modified such that the term of the
Agreement shall be limited to June 30, 2008.


2.  Section 8 shall have no force and effect upon the termination of the
Agreement.  As partial incentive for executing this Termination, the Employee
shall receive health and dental insurance substantially similar to that which
the Employee was receiving immediately prior to the termination of his
employment until the earlier of: (a) June 30, 2009 or (b) the date the Employee
is covered by substantially similar insurance.


3.  As additional incentive to execute this Termination, the 900,000 restricted
shares of Class A Common Stock granted to the Employee on February 7, 2008 shall
become fully vested, without any further restrictions, as of the date of this
Termination.


4.    Starting July 1, 2008, the Employee shall be hired as President, Chief
Executive Officer, Treasurer, General Counsel and Chief Financial Officer of the
Company at a monthly rate of $18,000 per month.  Such employment shall run month
to month until terminated by either party upon 30 day advance written notice.


IN WITNESS WHEREOF, the parties have caused this Termination to be executed as
of the date and year first above written.


SYMBOLLON PHARMACEUTICALS, INC.




By: /s/ Jack H. Kessler______________
Jack H. Kessler
Chairman of the Board




/s/ Paul C. Desjourdy_______________
Paul C. Desjourdy

 



 
 

--------------------------------------------------------------------------------

 
